USCA4 Appeal: 22-6683      Doc: 6         Filed: 11/30/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6683


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        NIKITA RAY COLEMAN, a/k/a Heavy,

                             Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (4:19-cr-00017-D-1; 4:21-cv-00142-D)


        Submitted: November 18, 2022                                Decided: November 30, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Nikita Ray Coleman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6683       Doc: 6         Filed: 11/30/2022      Pg: 2 of 3




        PER CURIAM:

               Nikita Ray Coleman seeks to appeal the district court’s order dismissing his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               Here, the district court summarily adopted the reasoning in the Government’s

        memorandum in support of its motion to dismiss, offering no independent explanation for

        dismissing Coleman’s § 2255 motion. Although the district court should have enumerated

        the issues Coleman raised and explained its reasons for denying relief, see United States v.

        Marr, 856 F.2d 1471, 1472-73 (10th Cir. 1988), we are able to conclude through our

        independent review of the record that Coleman has not made the requisite showing for a

        certificate of appealability. Accordingly, we deny a certificate of appealability and dismiss

        the appeal.



                                                      2
USCA4 Appeal: 22-6683         Doc: 6    Filed: 11/30/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3